Citation Nr: 1517068	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-30 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to recognition of the Veteran's daughter, N.W., as a "helpless child." 

2. Entitlement to recognition of the Veteran's daughter, L.H., as a "helpless child." 

3. Entitlement to recognition of the Veteran's son, M.H., as a "helpless child." 

4. Entitlement to automobile and adaptive equipment or adaptive equipment only. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to July 1981 with subsequent reserve service between September 1986 and March 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision issued by the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied recognition of the Veteran's daughters and son (N.W., L.H., and M.H., respectively), as helpless children on the basis of permanent incapacity for self-support prior to attaining the age of 18 years, and also denied a claim of entitlement to automobile and adaptive equipment or adaptive equipment only.  The Veteran submitted a notice of disagreement in April 2012; a statement of the case was issued in November 2013; and the Veteran submitted a VA Form 9 (substantive appeal) later that month. 

Of note, the Veteran currently has an appeal for claims of (1) entitlement to an initial evaluation in excess of 20 percent for the period prior to January 19, 2006, and following March 28, 2006, for lumbar strain with mechanical low back pain and degenerative changes, and (2) entitlement to an effective date earlier than May 14, 2009, for the grant of a total disability rating based on individual unemployability (TDIU).  As the Veteran has different representation for those claims, they are being addressed in a separate decision.

In evaluating this case, the Board has also reviewed the "Virtual VA" system (to include VBMS) to ensure a complete assessment of the evidence.  Notably, additional, relevant VA and private treatment records were recently associated with the Veteran's electronic claims file without RO review or a waiver.  Given that the Board is remanding the claims on appeal, the RO will have an opportunity to consider this additional evidence when the claims are adjudicated during the remand process.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Helpless Child Claims 

The Veteran asserts that her children, N.W., M.H., and L.H., are permanently incapable of self-support due to various psychiatric disorders, and were so prior to their attainment of 18 years of age.  The record reflects that N.W., M.H., and L.H. were born in 1978, 1986, and 1987, respectively, and that they are all presently over the age of 18. See Birth Certificates of Record. 

In order to establish such entitlement, it must be shown that the child was permanently incapable of self support by reason of mental or physical defect as of his or her 18th birthday. 38 C.F.R. § 3.356(a).  Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects-rating criteria applicable to disabled Veterans are not controlling.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case. Id.  A 'child' for VA benefits purposes must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.

In this case, in her April 2012 Notice of Disagreement, the Veteran reported that her daughter, L.H., has suffered from bipolar disorder since the age of 14 and that she "has been determined disabled" by her psychiatrist, Dr. V.T.  She also noted that L.S. was recently admitted to Providence Hospital and Washington Hospital Center due to lapses of bipolar disorder.  The Veteran reported that her son, M.H., is diagnosed with ADHD, and her other daughter, N.W., has suffered from schizophrenia since the age of 4.  The Veteran stated that N.W. had been treated at Howard University Hospital on several occasions.  She further noted that all three of her adult children were unable to obtain and keep consistent employment status due to the mental conditions.  

In a December 2012 statement, N.W.'s father submitted a letter in which he stated that he noticed that N.W. had a mental condition at the age of 3, and was told that she was schizophrenic, manic, bipolar, and had compulsive disorder.  He opined that she is disabled and had a mental age of 4 to 10 years old.  

In a December 2012 statement, the Veteran again reported that N.W. was a "helpless child" at the age of 4, and that she was diagnosed as being schizophrenic by S.W., Ph.D., at Howard Hospital in 1982.  She reported that she was temporarily placed in Saint Anns Infant Home, and thereafter went to Bowie High School and Prince Georges County College for three years.  The Veteran reported that N.W. was unable to hold a job because of her disabilities.  She noted prior treatment from Dr. F.W. (in Washington, DC), Howard Hospital, and Children's Hospital in Washington, DC.

In an undated statement, C.J., who indicated that she was Dr. F.W.'s assistant, stated that N.W. was a patient of Dr. F.W. and that she was undergoing psychotherapy treatment to control her "out-of-control behavior" from age 4 to 9.  She stated that she witnessed N.W.'s schizophrenic behavior in 1983. 

In her November 2013 VA Form 9, the Veteran again asserted that N.W. had schizophrenia; L.H. had bipolar with manic features; and M.H. had ADHD, and that all disorders were present prior to them attaining the age of 18.  She stated that they could not hold a job due to their illnesses.  She lastly stated that there were "documents for [L.H.] and Social Security doctors for [M.H.]."  

Notably, the Veteran initially submitted several VA Form 21-4142's (Authorization and Consent to Release Information to VA) in 2011 for Doctors Hospital, Southern Maryland, Howard University, Dr. F.W., Dr. H.W., Dr. R., and Dr. T.  In a February 2012 letter from the RO, the Veteran was informed that the authorization forms for the foregoing hospitals/physicians had expired.  Thereafter, in November 2012, the Veteran again submitted authorization forms for Dr. F.W., Children's Hospital, Southern Maryland Hospital, Doctors Hospital, and Howard University Hospital.  At this juncture, however, it is unclear what action, if any, has been taken to obtain these records.  VA's duty to assist requires that reasonable efforts be made by VA, on her behalf, to obtain evidence to support her claim.  Reasonable efforts generally include an initial request and, if the records are not received, at least one follow-up request, unless a response indicates that the records sought do not exist or that a follow-up request for the records would be futile.  Accordingly, upon remand, the Veteran should be afforded another opportunity to re-submit the proper authorization forms so that VA can make appropriate efforts to obtain any relevant private medical evidence identified by the Veteran.  

Additionally, the record reflects that there may be outstanding Social Security Administration (SSA) records for a claim of benefits for M.H. See Veteran's Statement in November 2013 VA Form 9.  These records, which are not associated with the claims file, appear to be highly relevant to the claim.  Thus, the AOJ should obtain all medical and legal documents pertaining to the SSA claim. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition to the aforementioned private treatment and SSA records, the record reflects that one of the Veteran's children, L.S. (A.K.A. L.H.) has been granted entitlement to Dependents' Educational Assistance (DEA), effective January 27, 2014.  The records pertaining to this claim are not in the claims file but may contain information relevant to whether L.S./L.H. was permanently incapable of self-support before the age of 18.  According, the RO should attempt to obtain L.S.'s DEA records and associate them with the claims file upon remand. 

Finally, VA's Adjudication and Procedures Manual (M21-1MR) provides that a VA examination is not routinely required to determine a child's incapacity for self-support, but states that a VA examination may be necessary to resolve insufficient evidence of record, or to resolve conflicting evidence. See M21-1MR, Part III, Subpart iii, Chapter 7, Topic 1, Block f.  Given the Veteran's assertions, and the opinion of Dr. F.W.'s assistant, the Board finds that vocational opinions based on full review of the record would be helpful in resolving these claims.

Automobile and Adaptive Equipment/Adaptive Equipment Only Claim

The Veteran contends that she is entitled to automobile and adaptive equipment, or adaptive equipment only as a result of her service-connected lower extremity and low back disabilities.  

38 C.F.R. § 3.808 provides that a certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment will be made where a Veteran who, due to a service-connected disability, has: (i) the loss, or permanent loss of use, of one or both feet; (ii) the loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision in both eyes, resulting in (1) central visual acuity of 20/200 or less in the better eye, with corrective glasses, or, (2) central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye; or (iv) a severe burn injury of deep partial thickness or full thickness burns resulting in scar formation that cause contractures and limit motion of one or more extremities or the trunk and preclude effective operation of an automobile. 38 U.S.C.A. §§ 3901, 3902 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.350, 3.808 (2014). See also 78 Fed. Reg. 57486-57487 (Sept. 19, 2013) (recently adding criteria for severe burn injury effective on October 21, 2013). 

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the foot involved. Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve will be taken as loss of use of the foot. 38 C.F.R. §§ 3.350(a)(2), 4.63. 

For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement. 38 C.F.R. § 3.808(b)(4). 

In this case, service connection is currently in effect for PTSD (70 percent); radiculopathy, left lower extremity (20 percent); radiculopathy, right lower extremity (20 percent); lumbar strain, mechanical low back pain, with degenerative changes (20 percent); left knee contusion, patellofemoral syndrome, chondromalacia (10 percent); and schizoaffective disorder (10 percent).  The Veteran's combined disability rating is 90 percent and she is in receipt of a TDIU rating effective from May 19, 2009.  The Veteran is also receiving special monthly compensation under the provisions of 38 U.S.C.A. § 1114(s).

In a September 2013 statement, the Veteran reported that she walks with a cane due to her "severe" back condition.  A lay statements from a friend, also submitted in 2013, reflects observations concerning the Veteran's ambulation and lower extremity/back pain.  A January 2011 VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) indicated that the Veteran was not able to walk any distance and that she had numbness, tingling, and pain in her lower extremities.  A November 2011 letter submitted by Dr. R.K.R. indicate that the Veteran was suffering from "many problems," including low back pain ,CAD, diabetes, gait instability, and severe depression, and that she was on multiple medications and "needs somebody to be with her all the time, to help her with her ambulation and taking her shopping, etc."  The Veteran also submitted private treatment records dated in November 2011 which reflected a history of pain and numbness in the lower extremities; physical examination revealed an ataxic gait, absent bilateral ankle jerk reflexes, and decreased sensation in both feet. 

The Board acknowledges that the Veteran was afforded an Aid and Attendance VA examination 2012.  At that time, no specific findings were made concerning her lower extremity/foot numbness (i.e., radiculopathy) or low back condition.  As the most current evidence of record reflects the possibility that the Veteran meets the criteria set out in the regulations for entitlement to automobile and adaptive equipment or for adaptive equipment only, she should be provided with a contemporaneous VA examination to determine whether she currently has loss of use of her hands, feet, upper or lower extremities. See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein it was determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).


Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that are not currently of record.  This should include treatment relevant to both, the helpless child claims and the claim for automobile/adaptive equipment. 

Specifically, the Veteran should be requested to submit, or provide VA authorization for any high school academic records for N.W., L.H., and M.H., as well as complete treatment records for N.W., L.H., and M.H., from Doctors Hospital, Southern Maryland Hospital, Howard University Hospital, Dr. F.W., Dr. H.W., Dr. R., and Dr. T., and any other relevant private medical sources.  Explain to the Veteran that the previously submitted authorization forms have expired. 

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile. 

If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran she may submit any such records in her possession.

2. Associate with the claims file any medical and legal documents pertaining to M.H.'s application for SSA benefits.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3. Associate with the claims file all records pertaining to the grant of L.H.'s (A.K.A. L.S.) claim for Dependents' Educational Assistance (DEA), effective January 27, 2014. 
4. Obtain all outstanding records of VA treatment to the present. 

5. Only after the above-requested development has been completed, arrange for a review of the evidence of record by a VA social worker or other appropriate VA health or vocational personnel in order to obtain an opinion as to whether, prior to or upon reaching the age of 18 years, the Veteran's children, N.W., M.H., and L.H, became permanently incapable of self-support.  The focus of analysis shall be on the Veteran's children's conditions at the time of their 18th birthdays.  This may require having the Veteran's daughters and son examined, but this is left to the designee's discretion of whether this is necessary.

All findings shall be reported in detail.  The reviewer must opine as to: 

(a) Whether it is at least as likely as not (probability of 50 percent) that N.W. (the Veteran's daughter) was permanently incapable of self- support due to mental incapacity as of her 18 birthday in February 1978?

(b) Whether it is at least as likely as not (probability of 50 percent) that L.H. (the Veteran's daughter) was permanently incapable of self- support due to mental incapacity as of her 18 birthday in September 1987?

(c) Whether it is at least as likely as not (probability of 50 percent) that M.H. (the Veteran's son) was permanently incapable of self- support due to mental incapacity as of his 18 birthday in July 1986?

In answering the above, the examiner is asked to consider: 

(i). Whether a child is earning his or her own support. Holding gainful employment is prima facie evidence that the child is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(ii). A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his condition was such that he was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self- support otherwise established. 

(iii). Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(iv). The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

6. Only after the above-requested development has been completed, schedule the Veteran for the appropriate VA examination to determine if she satisfies the criteria for automobile and adaptive equipment, or adaptive equipment only. 

The claims folder should be made available to the examiner(s) for review before the examination(s).

The examiner is requested to:

(a) provide a medical opinion concerning whether the Veteran's symptomatology referable to her feet or hands causes what amounts to loss of use of these extremities, such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance. 

In this regard, the examiner must determine such on the basis of the actual remaining function, whether the acts of grasping, manipulation, in the case of the hand, or balance, propulsion, in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. 

(b) to the extent possible, the examiner should identify and distinguish symptoms and impairment attributable to the Veteran's service-connected disabilities from those attributable to her nonservice-connected disabilities. 

If the examiner cannot differentiate the effects of the disabilities, then all should be attributed to the Veteran's service-connected disabilities.

(c) Comments are needed, as well, concerning whether the Veteran has extremely unfavorable complete ankylosis of her knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more; or complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of the nerve.

(d) Lastly, the examiner must indicate whether the Veteran has ankylosis of either knee. 

The examiner should clearly outline the rationale and discuss the medical principles involved for each opinion expressed.  If a requested medical opinion cannot be given, the examiner must state the reason why.

7. Following the completion of the foregoing, readjudicate the Veteran's claims for entitlement to recognition of the Veteran's daughter, N.W., as a "helpless child," entitlement to recognition of the Veteran's daughter, L.H., as a "helpless child," entitlement to recognition of the Veteran's son, M.H., as a "helpless child," and entitlement to automobile and adaptive equipment or adaptive equipment only.  Thereafter, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




